19-35910-cgm         Doc 9      Filed 06/17/19       Entered 06/17/19 14:10:31       Main Document
                                                    Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
------------------------------------------------------------------x

In re:


Daniel Lowe,                                                          Case No. 19-35910-cgm

                                                                      Chapter 7

                                                                      HON. Cecelia G. Morris
         Debtor(s).
------------------------------------------------------------------x

                       MOTION FOR RELIEF FROM AUTOMATIC STAY
                           (Final Judgment of Foreclosure Obtained)

TO:      THE HONORABLE CECELIA G. MORRIS
         CHIEF UNITED STATES BANKRUPTCY JUDGE

         Secured Creditor, NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER AS

SERVICER FOR U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR SPECIALTY

UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-

BACKED CERTIFICATES, SERIES 2007-AB1, by and through the undersigned counsel,

hereby moves this Court, pursuant to 11 U.S.C. § 362(d)(1) and (d)(2), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

1.       Debtor(s), Daniel Lowe, filed a voluntary petition pursuant to Chapter 7 of the United

States Bankruptcy Code on May 30, 2019. Debtor(s) are not infants, incompetent, or currently on

active duty in the military service of the United States of America. See Federal Rule of Civil

Procedure 55 Affidavit, attached hereto as Exhibit “A.”

2.       Secured Creditor filed a foreclosure complaint against the Debtor(s) on August 7, 2015 in

 the Supreme Court of the State of New York in and for Putnam County, Index No.: 1580/2015 ,

 due to the default under the terms of the Note and Mortgage securing Secured Creditor’s
                                                                                               19-35910-cgm
                                                                                                  15-036043
                                                                                                       MFR
19-35910-cgm     Doc 9     Filed 06/17/19    Entered 06/17/19 14:10:31       Main Document
                                            Pg 2 of 4


 interest in certain real property located at 19 Melnick Road, Lake Peekskill, NY 10537, in

 Putnam County, and legally described as:




 3.    A Final Judgment of Foreclosure (“Judgment”) was entered against the Debtor(s)
 February 25, 2019 in the amount of $434,787.74. A true and accurate copy of the Judgment
 attached hereto as Exhibit “B.” The Judgment has not been satisfied by the Debtor(s). In
 addition, the debtor is in default in the amount of $84,838.71. A true and accurate copy of
 Secured Creditor’s statement in regard to indebtedness and default is attached hereto as Exhibit

                                                                                       19-35910-cgm
                                                                                          15-036043
                                                                                               MFR
19-35910-cgm      Doc 9     Filed 06/17/19     Entered 06/17/19 14:10:31         Main Document
                                              Pg 3 of 4


 “C.”
4.      The stated value of the property is $251,900.00. See Exhibit “D” which is attached

hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

5.      Based upon the Debtor(s)’ schedules, the property is surrendered. The Trustee has not

abandoned the property.

6.      Secured Creditor’s security interest in the subject property is being significantly

jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents while

Secured Creditor is prohibited from pursuing lawful remedies to protect such interest. Secured

Creditor has no protection against the erosion of its collateral position and no other form of

adequate protection is provided.

7.      If Secured Creditor is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

8.      Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate

protection to Secured Creditor for its interest in the above stated collateral. The value of the

collateral is insufficient in and of itself to provide adequate protection which the Bankruptcy

Code requires to be provided to the Secured Creditor. Secured Creditor additionally seeks relief

from the Automatic Stay pursuant to §362(d)(2) of the Bankruptcy Code, as the collateral is

unnecessary to an effective reorganization of the Debtor’s assets.

9.      The Trustee shall be notified of any surplus monies realized upon sale of the property in a

foreclosure proceeding brought by Secured Creditor.

10.     No previous application has been made for the relief request herein.

11.     Secured Creditor has incurred court costs in the amount of $181.00 (filing fee) and

attorney’s fees in the amount of $750.00, in this proceeding and will incur additional fees, costs
                                                                                          19-35910-cgm
                                                                                             15-036043
                                                                                                  MFR
19-35910-cgm      Doc 9     Filed 06/17/19     Entered 06/17/19 14:10:31         Main Document
                                              Pg 4 of 4


and expenses in foreclosing the Mortgage and in preserving and protecting the property, all of

which additional sums are secured by the lien of the mortgage. Secured Creditor seeks an award

of its reasonable attorneys’ fees and costs, or alternatively, leave to seek recovery of its

reasonable attorneys’ fees and costs in any pending or subsequent foreclosure proceeding.}

12.    Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

stay of any act against property of the estate under § 362(a) shall continue until this Court orders

or the stay is otherwise terminated by operation of law.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d)(1) and (d)(2) to permit Secured Creditor to take any

and all steps necessary to exercise any and all rights it may have in the collateral described

herein, to gain possession of said collateral, to seek recovery of its reasonable attorneys’ fees and

costs incurred in this proceeding, and for any such further relief as this Honorable Court deems

just and appropriate.



Dated: June 17, 2019
       Westbury, NY
                                              By: /s/ Barbara Whipple____
                                              Barbara Whipple, Esq.
                                              Attorneys for Movant
                                              900 Merchants Concourse, Suite 310
                                              Westbury, New York 11590
                                              516-280-7675
                                              bwhipple@rasflaw.com




                                                                                          19-35910-cgm
                                                                                             15-036043
                                                                                                  MFR
